  Case 20-09392         Doc 24      Filed 04/12/21 Entered 04/12/21 10:20:50                 Desc Main
                                      Document     Page 1 of 7



                               IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE NORTHERN DISTRICT OF ILLINOIS
                                           EASTERN DIVISION

IN THE MATTER OF:                                         )       Chapter 7
                                                          )
WILLIAM G. LADEWIG,                                       )       20‐09392
LEE A. LADEWIG,                                           )
                                                          )
                Debtors.                                  )

                                          NOTICE OF MOTION

TO:     Mr. Lincoln King , Via CM/ECF
        Mr. Arthur Rummler, Via CM/ECF
        Office of US Trustee, Via CM/ECF

        SEE ATTACHED SERVICE LIST

PLEASE TAKE NOTICE that on the 7th day of May, 2021 at the hour of 11:00 a.m. or as soon thereafter
as counsel may be heard, I shall appear before the Honorable JANET S. BAER, Bankruptcy Judge or
before such other Judge as may be sitting in her place and stead, and then and there present the
attached Motion of Gina B. Krol, Chapter 7 Trustee, to Modify Order Authorizing Sale of Debtor’s
Interest in Real Property, at which time and place you may appear, if you so see fit

   PLEASE TAKE NOTICE THAT THIS MOTION WILL BE PRESENTED AND HEARD ELECTRONICALLY
USING ZOOM FOR GOVERNMENT. No personal appearance in court is necessary or permitted. To
appear and be heard electronically on the motion, you must do the following:
   To appear by video, use this link: https://www.zomgov.com/. Then entry the meeting ID and
password.

   To appear by telephone, call Zoom for Government at 1‐669‐254‐5252 or 1‐646‐828‐7666. Then
enter the meeting ID and password.

   Meeting ID and password. The meeting ID for this hearing is 160 731 2971and the password is 5752.
The meeting ID and password can also be found on the Judge’s page on the Court’s website.

    IF YOU OBJECT TO THIS MOTION and want it called on the presentment date above, you must file a
Notice of Objection no later than two (2) business days before that date. If a Notice of Objection is
timely filed, the Motion will be called on the presentment date. If no Notice of Objection is timely filed,
the Court may grant the Motion in advance without a hearing.

                                                          By: /s/ Gina B. Krol
                                                                  Gina B. Krol
                                                                  105 W. Madison St., Ste. 1100
                                                                  Chicago, Illinois 60602
                                                                  312‐368‐0300
  Case 20-09392       Doc 24      Filed 04/12/21 Entered 04/12/21 10:20:50             Desc Main
                                    Document     Page 2 of 7




                                      CERTIFICATE OF SERVICE
I, Gina B. Krol, an attorney, state that on April 12, 2021, pursuant to Local Rule 9013‐
1(D), the above NOTICE OF MOTION and the MOTION TO MODIFY ORDER AUTHORIZING SALE OF
DEBTOR’S INTEREST IN REAL PROPERTY were filed and served on all parties identified as
Registrants on the service list below through the Court’s Electronic Notice for Registrants and,
as to all other parties on the service list below, I caused a copy to be sent via First Class Mail to
the address(es) indicated.
                                                        /s/ Gina B. Krol
                  Case 20-09392         Doc 24     Filed 04/12/21            Entered 04/12/21 10:20:50     Desc Main
Label Matrix for local noticing                  PRA Receivables
                                                      Document   Management,
                                                                         PageLLC 3 of 7         U.S. Bankruptcy Court
0752-1                                           PO Box 41021                                   Eastern Division
Case 20-09392                                    Norfolk, VA 23541-1021                         219 S Dearborn
Northern District of Illinois                                                                   7th Floor
Eastern Division                                                                                Chicago, IL 60604-1702
Thu Aug 20 11:09:39 CDT 2020
American Express National Bank                   Amex                                           BMO Harris Bank NA
c/o Becket and Lee LLP                           Correspondence/Bankruptcy                      PO Box 2035
PO Box 3001                                      Po Box 981540                                  Milwaukee, WI 53201-2035
Malvern PA 19355-0701                            El Paso, TX 79998-1540


Bank of America                                  Bank of America                                Capital One
4909 Savarese Circle                             Attn: Bankruptcy                               Attn: Bankruptcy
Fl1-908-01-50                                    4909 Savarese Circle                           Po Box 30285
Tampa, FL 33634-2413                             Tampa, FL 33634-2413                           Salt Lake City, UT 84130-0285


(p)JPMORGAN CHASE BANK N A                       Citi/Sears                                     Citibank, N.A.
BANKRUPTCY MAIL INTAKE TEAM                      Citibank/Centralized Bankruptcy                5800 S Corporate Pl
700 KANSAS LANE FLOOR 01                         Po Box 790034                                  Sioux Falls, SD 57108-5027
MONROE LA 71203-4774                             St Louis, MO 63179-0034


Comenity Bank/Carsons                            Discover Bank                                  Discover Financial
Attn: Bankruptcy                                 Discover Product Inc                           Attn: Bankruptcy
Po Box 182125                                    PO BOX 3025                                    Po Box 3025
Columbus, OH 43218-2125                          New Albany, OH 43054-3025                      New Albany, OH 43054-3025


Elmhurst Memorial Hospital                       Illinois Department of Human Servic            (p)ILLINOIS DEPARTMENT OF REVENUE
28930 Network Place                              PO Box 19407                                   BANKRUPTCY UNIT
Chicago, IL 60673-1289                           Springfield, IL 62794-9407                     PO BOX 19035
                                                                                                SPRINGFIELD IL 62794-9035


Internal Revenue Service                         JPMorgan Chase Bank, N.A.                      Shellpoint Mortgage Servicing
PO Box 7346                                      s/b/m/t Chase Bank USA, N.A.                   Attn: Bankruptcy
Philadelphia, PA 19101-7346                      c/o National Bankruptcy Services, LLC          Po Box 10826
                                                 P.O. Box 9013                                  Greenville, SC 29603-0826
                                                 Addison, Texas 75001-9013

Synchrony Bank                                   Synchrony Bank                                 Synchrony Bank/Care Credit
Attn: Bankruptcy                                 c/o PRA Receivables Management, LLC            Attn: Bankruptcy Dept
Po Box 965060                                    PO Box 41021                                   Po Box 965064
Orlando, FL 32896-5060                           Norfolk, VA 23541-1021                         Orlando, FL 32896-5064


David H Cutler                                   Gina B Krol                                    Lee A Ladewig
Cutler & Associates, Ltd.                        Cohen & Krol                                   228 South Addison
4131 Main St.                                    105 West Madison St Ste 1100                   Lombard, IL 60148-3140
Skokie, IL 60076-2780                            Chicago, IL 60602-4600


Patrick S Layng                                  William G Ladewig Jr.
Office of the U.S. Trustee, Region 11            228 South Addison
219 S Dearborn St                                Lombard, IL 60148-3140
Room 873
Chicago, IL 60604-2027
                  Case 20-09392           Doc 24       Filed 04/12/21 Entered 04/12/21 10:20:50                      Desc Main
                                                         Document     Page 4 of 7
                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Chase Card Services                                  Illinois Department of Revenue                       End of Label Matrix
Attn: Bankruptcy                                     Bankruptcy Unit                                      Mailable recipients   28
Po Box 15298                                         PO Box 19035                                         Bypassed recipients    0
Wilmington, DE 19850                                 Springfield IL 62794-9035                            Total                 28
  Case 20-09392        Doc 24       Filed 04/12/21 Entered 04/12/21 10:20:50            Desc Main
                                      Document     Page 5 of 7



                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

IN THE MATTER OF:                              )       Chapter 7
                                               )
WILLIAM G. LADEWIG, JR.,                       )
LEE A. LADEWIG,                                )       20-09392
                                               )
               Debtors.                        )

   TRUSTEE’S MOTION MODIFY ORDER AUTHORIZING HER TO ACCEPT DEBTORS’
  OFFER TO PURCHASE ESTATE’S RIGHT, TITLE AND INTEREST IN REAL PROPERTY


TO THE HONORABLE JANET S. BAER
       BANKRUPTCY JUDGE

       NOW COMES GINA B. KROL, Chapter 7 Trustee herein, through her Attorneys Cohen

& Krol, and respectfully represents unto this Honorable Court as follows:


       1. April 16, 2020, the above-captioned Debtors filed their voluntary petition for relief

pursuant to Chapter 7 of the United States.


       2. Gina B. Krol is the duly authorized, qualified and acting Chapter 7 trustee herein.


       3. The Debtors are the owners of real property commonly known as 228 S. Addison

Ave., Lombard, IL. This is the Debtors’ primary residence.


       4. On September 18, 2020, this Honorable Court entered an order authorizing the

Trustee to accept the Debtors’ offer to purchase their right, title and interest in the afore-

mentioned real estate for the sum of $65,000.00. A copy of that order is attached hereto.


       5. The Trustee and the Debtors had agreed that the sale would be funded within 90

days from the entry of the order.


       6. It was anticipated and fully expected that the Debtors would obtain a loan from a

family member to fund the sale.
  Case 20-09392        Doc 24     Filed 04/12/21 Entered 04/12/21 10:20:50            Desc Main
                                    Document     Page 6 of 7


       7. After several months of discussions and demands, it became apparent that the

Debtors were not able to fully fund the sale. The Trustee has been in constant communication

with Debtors’ attorney as well as the attorney for the family member.


       8. Prior to filing the original motion, the Trustee had obtained a broker’s opinion of value

on this property and has been advised that a reasonable listing price for the residence would be

between $230,000 and $250,000.00.


       9. The Debtors’ residence is more than 30 years old, has a non-functional swimming

pool and is in need of repair.


       10. The Debtors have a first mortgage against the real property in the approximate

amount of $113,755.00,


       11. The Debtors claimed a homestead exemption in the amount of $30,000.00 pursuant

to 735 ILCS 5/12-901. Further, no one has objected to said claim of exemption.


       12. Upon the sale of the property, the Trustee would incur reasonable and customary

costs of sale in the approximate amount of $18,400.00 (assuming 8% of a $230,000 sale price).


       13. The Debtors are older and are unable to relocate. They desire to retain their

interest in the residence and have modified their offer to purchase the Estate’s right title and

interest in the residence for the sum of $35,000.00, to be paid immediately upon the entry of an

order authorizing same. The sale of the Estate’s interest in the property is “subject to” any and

all liens, claims and encumbrances of any kind.


       14. The Trustee believes, in her business judgment, that the acceptance of the Debtors’

offer is fair and reasonable and in the best interests of creditors of the Estate.
  Case 20-09392       Doc 24     Filed 04/12/21 Entered 04/12/21 10:20:50             Desc Main
                                   Document     Page 7 of 7


       WHEREFORE GINA B. KROL, prays for the entry of an order modifying this Court’s

order of September 18, 2021, authorizing her to accept the Debtors’ offer of $35,000.00 to

purchase the Estate’s right, title and interest in the real property commonly known as 228 S.

Addison Ave., Lombard, IL, subject to any and all liens, claims and encumbrances of any kind,

and for such other and further relief as this Court shall deem proper.



GINA B. KROL                                                GINA B. KROL, Chapter 7 Trustee
COHEN & KROL
105 W. Madison St., Ste. 1100
Chicago, IL 60602                                           By:    /s/ Gina B. Krol
312/368-0300                                                One of Her Attorneys
